Exhibit 10.1

 

TRANSITION SERVICES AGREEMENT

BY AND BETWEEN

ALTRIA CORPORATE SERVICES, INC.

AND

KRAFT FOODS INC.

DATED AS OF MARCH 30, 2007

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

     Page

ARTICLE I

 

DEFINITIONS

   1

ARTICLE II

 

SERVICES TO BE PROVIDED

   4     2.1. Exhibits    4     2.2. Independent Contractors    4     2.3.
Standard of Care    4     2.4. Records    4

ARTICLE III

 

FEES

   5     3.1. General    5     3.2. Payments    5 ARTICLE IV   REPRESENTATIVES
   5     4.1. Representatives    5 ARTICLE V   THIRD PARTY AGREEMENTS    5
ARTICLE VI   AUTHORITY; INFORMATION; COOPERATION; CONSENTS    6     6.1.
Authority    6     6.2. Information Regarding Transition Services    6     6.3.
Cooperation    6     6.4. Further Assurances    7 ARTICLE VII   AUTHORITY AS
AGENT    7 ARTICLE VIII   CONFIDENTIAL INFORMATION    7     8.1. Definition    7
    8.2. Nondisclosure    7     8.3. Permitted Disclosure    7     8.4.
Ownership of Confidential Information    8

ARTICLE IX

 

TERM AND TERMINATION

   8     9.1. Term    8     9.2. Termination    8     9.3. Termination
Assistance Services    8

 

i



--------------------------------------------------------------------------------

ARTICLE X

  LIMITATION OF LIABILITY; INDEMNIFICATION    9

    10.1. Limitation of Liability

   9

    10.2. Indemnification

   9

ARTICLE XI

  DISPUTE RESOLUTION    9

ARTICLE XII

  MISCELLANEOUS    10

    12.1. Original Services Agreement

   10

    12.2. Incorporation of Distribution Agreement Provisions

   10

    12.3. Governing Law

   10

    12.4. References

   10

    12.5. Notices

   10

 

ii



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT, dated as of March 30, 2007 (as amended and
supplemented pursuant to the terms hereof, this “Agreement”), is entered into by
and between Altria Corporate Services, Inc., a New York corporation (“ALCS”),
and Kraft Foods Inc., a Virginia corporation (“Kraft”).

WITNESSETH:

WHEREAS, ALCS currently provides certain services to Kraft and its wholly-owned
subsidiaries pursuant to a Services Agreement, dated as of January 1, 2001, as
amended (the “Original Services Agreement”); and

WHEREAS, Altria Group Inc., a Virginia corporation (“Altria”), and Kraft, have
entered into a Distribution Agreement, dated as of January 31, 2007 (the
“Distribution Agreement”), providing for, among other things, the distribution
by Altria of its entire ownership interest in Kraft through a pro-rata
distribution of all of the outstanding shares of Class A Common Stock of Kraft
owned by Altria on the Distribution Date to the holders of Altria Common Stock
pursuant to the terms and subject to the conditions of the Distribution
Agreement (the “Distribution”); and

WHEREAS, ALCS and Kraft desire to enter into this Agreement to supercede the
Original Service Agreement and to set forth the roles and responsibilities with
regard to services to be provided by ALCS to Kraft for certain transition
periods not to exceed twelve months following the Distribution.

NOW, THEREFORE, the parties agree as follows:

ARTICLE I

DEFINITIONS

Affiliate: with respect to any specified Person, a Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such specified Person; provided, however, that for
purposes of this Agreement, no member of either Group and no officer or director
of any member of either Group shall be deemed to be an Affiliate of any member
of the other Group.

ALCS: as defined in the preamble to this Agreement.

Altria: as defined in the recitals to this Agreement.

Altria Common Stock: the common stock, par value $0.33 1/3 per share, of Altria.

Altria Group: Altria and the Subsidiaries of Altria other than members of the
Kraft Group.



--------------------------------------------------------------------------------

Arbitration Act: the United States Arbitration Act, 9 U.S.C. §§ 1-16, as the
same may be amended from time to time.

Business Day: any day other than a Saturday, a Sunday or a day on which banking
institutions located in the Commonwealth of Virginia or the State of New York
are authorized or obligated by Law or executive order to close.

Class A Common Stock: the Class A common stock, no par value, of Kraft.

Class B Common Stock: the Class B common stock, no par value, of Kraft.

Confidential Information: as defined in Section 8.1 hereof.

Distribution: as defined in the recitals to this Agreement.

Distribution Agreement: as defined in the recitals to this Agreement.

Distribution Date: the date on which the Distribution becomes effective.

Employee Costs: for each employee of ALCS performing the Transition Services,
the salaries, fringe benefits, executive compensation benefits (if applicable)
and depreciation/amortization of office equipment and software (if applicable)
attributable to the employee, based on the ratio of ALCS’s estimate of the time
spent by the employee on behalf of Kraft divided by the total time spent by the
employee.

Employee Matters Agreement: as defined in Section 3.1 hereof.

Exhibits: as defined in Section 2.1 hereof.

Fees: as defined in Section 3.1 hereof.

Governmental Authority: any federal, state, local, foreign or international
court, government, department, commission, board, bureau or agency, authority
(including, but not limited to, any central bank or taxing authority) or
instrumentality (including, but not limited to, any court, tribunal or grand
jury) exercising executive, prosecutorial, legislative, judicial, regulatory or
administrative functions of or pertaining to government or any other regulatory,
administrative or governmental authority, including the NYSE.

Group: the Altria Group or the Kraft Group, as the context requires.

Kraft: as defined in the preamble to this Agreement.

Kraft Group: Kraft and the Kraft Subsidiaries.

Law: any federal, state or local statute, ordinance, regulation, code, license,
permit, authorization, approval, consent, common law, legal doctrine, order,
judgment, decree, injunction or requirement of any Governmental Authority or any
order or award of any arbitrator, now or hereafter in effect.

 

2



--------------------------------------------------------------------------------

Liabilities: means any and all claims, debts, liabilities, assessments,
guarantees, assurances, commitments, obligations, fines, penalties, damages
(whether compensatory, punitive, consequential, multiple or other), losses,
disgorgements and obligations, of any kind, character or description (whether
absolute, contingent, matured, not matured, liquidated, unliquidated, accrued,
known, unknown, direct, indirect, derivative or otherwise) whenever arising,
including, but not limited to, those arising under or in connection with any
Law, and those arising under any contract, guarantee, commitment or undertaking,
whether sought to be imposed by any Governmental Authority or arbitrator,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute, or otherwise, and including all costs, expenses and
interest relating thereto (including, but not limited to, all expenses of
investigation, all attorneys’ fees and all out-of-pocket expenses in connection
with any Action or threatened Action).

Losses: with respect to any Person, all losses, Liabilities, damages, claims,
demands, judgments or settlements of any nature or kind, known or unknown,
fixed, accrued, absolute or contingent, liquidated or unliquidated, including
all costs and expenses (legal, accounting or otherwise as such costs are
incurred) relating thereto, including punitive damages and criminal fines and
penalties, but excluding damages in respect of actual or alleged lost profits,
suffered by such Person, regardless of whether any such losses, Liabilities,
damages, claims, demands, judgments, settlements, costs, expenses, fines and
penalties relate to or arise out of such Person’s own alleged or actual
negligent, grossly negligent, reckless or intentional misconduct.

Original Services Agreement: as defined in the preamble to this Agreement.

Parties: ALCS and Kraft (Party means either ALCS or Kraft).

Person: an individual, a partnership, a joint venture, a corporation, a trust, a
limited liability company, an unincorporated organization, or a government or
any department or agency thereof.

Records: as defined in Section 2.4 hereof.

Representatives: as defined in Section 4.1 hereof.

Subsidiary: with respect to any specified Person, any corporation or other legal
entity of which such Person or any of its Subsidiaries controls or owns,
directly or indirectly, more than 50% of the stock or other equity interest
entitled to vote on the election of members to the board of directors or similar
governing body; provided, however, that for purposes of this Agreement, (1) the
Kraft Subsidiaries shall be deemed to be Subsidiaries of Kraft and (2) no member
of the Kraft Group shall be deemed to be a Subsidiary of any member of the
Altria Group.

Transition Services (or “Services”): as defined in Section 2.1 hereof.

Transition Period: as defined for each Service in the appropriate Exhibit.

 

3



--------------------------------------------------------------------------------

ARTICLE II

SERVICES TO BE PROVIDED

2.1.    Exhibits.

 (a)        Exhibits 1 through 6 (collectively, the “Exhibits”) attached to and
made a part of this Agreement describe the services to be provided by ALCS to
Kraft and one or more members of the Kraft Group, as designated from time to
time by Kraft (the “Transition Services” or “Services”). The Parties have made a
good faith effort as of the date hereof to identify each Transition Service and
to complete the content of the Exhibits accurately. It is anticipated that the
Parties will modify the Transition Services from time to time. In that case or
to the extent that any Exhibit is incomplete, the Parties will use good faith
efforts to modify the Exhibits. There are certain terms that are specifically
addressed in the Exhibits attached hereto that may differ from the terms
provided hereunder. In those cases, the specific terms described in the Exhibits
shall govern that Transition Service.

 (b)        The Parties may also identify additional Services that they wish to
incorporate into this Agreement. The Parties will create additional Exhibits
setting forth the description of such Services, the Fees for such Services and
any other applicable terms.

2.2.    Independent Contractors.

ALCS will provide the Transition Services either through its own resources,
through the resources of its subsidiaries or Affiliates, or by contracting with
independent contractors as agreed hereunder. To the extent that ALCS decides to
provide a Transition Service through an independent contractor in the future,
ALCS shall consult with and obtain the prior approval of Kraft, which approval
shall not be unreasonably withheld.

2.3.    Standard of Care.

In providing the Transition Services hereunder, ALCS will exercise the same
degree of care as it has historically exercised in providing such Transition
Services to its Affiliates prior to the date hereof, including at least the same
level of quality, responsiveness and timeliness as has been exercised by ALCS
with respect to such Transition Services.

2.4.    Records.

ALCS shall keep full and detailed records dealing with all aspects of the
Transition Services performed by it hereunder (the “Records”) and:

 (a)        shall provide access to the Records to Kraft at all reasonable
times; and

 (b)        shall maintain the Records in accordance with good record management
practices and with at least the same degree of completeness and care as it
maintains for its other similar business interests.

 

4



--------------------------------------------------------------------------------

ARTICLE III

FEES

3.1.    General.

Kraft will pay to ALCS a fixed fee for each Transition Service as set forth in
the attached Exhibits (collectively, the “Fees”). The Fees constitute full
compensation to ALCS for all charges, costs and expenses incurred by ALCS on
behalf of Kraft in providing the Services, unless otherwise specifically
provided in the Exhibits. Notwithstanding the terms of any of the Exhibits, the
Fees for each Transition Service shall be reduced by any amounts Kraft is
required to pay pursuant to Section 3.1(e) of the Employee Matters Agreement
(the “Employee Matters Agreement”), dated as of even date herewith, between
Kraft and Altria, with respect to any person who provides Services under this
Agreement and thereafter becomes a Kraft Transferee (as defined in the Employee
Matters Agreement). Except as specifically provided herein or in the Exhibits,
or as subsequently agreed by Kraft and ALCS, Kraft will not be responsible to
ALCS or any independent contractor retained by ALCS, for any additional fees,
charges, costs or expenses relating to the Services, unless such additional
fees, charges, costs or expenses are a direct result of Kraft’s unilateral
deviation from the scope of the services defined in the Exhibits.

3.2.    Payments.

ALCS will deliver to Kraft, no later than five days following the last day of
each month, an invoice for the aggregate Fees incurred for that month. Kraft
will pay to ALCS monthly no later than the third Wednesday of the following
month, the aggregate Fees incurred during the previous month.

ARTICLE IV

REPRESENTATIVES

4.1.    Representatives.

 (a)        The Controller of Altria and the Controller of Kraft will serve as
administrative representatives (“Representative(s)”) of ALCS and Kraft,
respectively, to facilitate day-to-day communications and performance under this
Agreement. Each Party may treat an act of a Representative of the other Party as
being authorized by such other Party. Each Party may replace its Representative
by giving written notice of the replacement to the other Party.

 (b)        No additional Exhibits, modifications to existing Exhibits, or
amendments to this Agreement shall be effective unless and until executed by the
Representatives of each of ALCS and Kraft.

ARTICLE V

THIRD PARTY AGREEMENTS

To the extent that it is not practicable to have Kraft as the contracting Party
for a third party obligation, ALCS, with respect to all Services supplied by
ALCS or contracted for by ALCS on behalf of Kraft, shall use commercially
reasonable efforts to cause all such third party

 

5



--------------------------------------------------------------------------------

contracts to extend to and be enforceable by Kraft, or to assign such contracts
to Kraft. In the event that such contracts are not extendable or assignable,
ALCS shall act as agent for Kraft in the pursuit of any claims, issues, demands
or actions against such third party provider at Kraft’s expense. Kraft will
indemnify ALCS for any liability under third party contracts arising directly
out of the acts or omissions of Kraft.

ARTICLE VI

AUTHORITY; INFORMATION; COOPERATION; CONSENTS

6.1.    Authority.

Each Party represents to the other Party that:

 (a)        it has the requisite corporate authority to enter into and perform
this Agreement;

 (b)        its execution, delivery and performance of this Agreement have been
duly authorized by all requisite corporate action on its behalf;

 (c)        this Agreement is enforceable against it; and

 (d)        it has obtained all consents or approvals of Governmental
Authorities and other Persons that are conditions to its entering into this
Agreement.

6.2.    Information Regarding Transition Services.

Each Party shall make available to the other Party any information required or
reasonably requested by that other Party regarding the performance of any
Service and shall be responsible for timely providing that information and for
ensuring the accuracy and completeness of that information; provided, however,
that a Party shall not be liable for not providing any information that is
subject to a confidentiality obligation owed by it to a Person other than an
Affiliate of it or the other Party. ALCS shall not be liable for any impairment
of any Service caused by ALCS not receiving information from Kraft, either
timely or at all, or by its receiving inaccurate or incomplete information from
Kraft, in each case that is required or reasonably requested regarding that
Service.

6.3.    Cooperation.

The Parties will use good faith efforts to cooperate with each other in all
matters relating to the provision and receipt of Services. Such good faith
cooperation will include providing electronic access to systems used in
connection with Services and using commercially reasonable efforts to obtain all
consents, licenses, sublicenses or approvals necessary to permit each Party to
perform its obligations. The Parties will cooperate with each other in making
such information available as needed in the event of any and all internal or
external audits, whether in the United States or any other country. If this
Agreement is terminated in whole or in part, the Parties will cooperate with
each other in all reasonable respects in order to effect an efficient transition
and to minimize the disruption to the business of both Parties, including the
assignment or transfer of the rights and obligations under any contracts.

 

6



--------------------------------------------------------------------------------

6.4.    Further Assurances.

Each Party shall take such actions, upon request of the other Party and in
addition to the actions specified in this Agreement, as may be necessary or
reasonably appropriate to implement or give effect to this Agreement.

ARTICLE VII

AUTHORITY AS AGENT

ALCS is hereby authorized to act as agent for Kraft for the purpose of
performing Services hereunder and as is necessary or desirable to perform such
Services. Kraft will execute and deliver or cause the appropriate member of the
Kraft Group to execute and deliver to ALCS any document or other evidence which
may be reasonably required by ALCS to demonstrate to third parties the authority
of ALCS described in this Article VII.

ARTICLE VIII

CONFIDENTIAL INFORMATION

8.1.    Definition.

For the purposes of this Agreement, “Confidential Information” means non-public
information about the disclosing Party’s or any of its Affiliates’ business or
activities that is proprietary and confidential, which shall include, without
limitation, all business, financial, technical and other information, including
software (source and object code) and programming code, of a Party or its
Affiliates marked or designated “confidential” or “proprietary” or by its nature
or the circumstances surrounding its disclosure should reasonably be regarded as
confidential. Confidential Information includes not only written or other
tangible information, but also information transferred orally, visually or
electronically or by any other means. Confidential Information will not include
information that (i) is in or enters the public domain without breach of this
Agreement, or (ii) the receiving Party lawfully receives from a third party
without restriction on disclosure and, to the receiving Party’s knowledge
without breach of a nondisclosure obligation.

8.2.    Nondisclosure.

Each of ALCS and Kraft agree that (i) it will not disclose to any third party or
use any Confidential Information disclosed to it by the other except as
expressly permitted in this Agreement, and (ii) it will take all reasonable
measures to maintain the confidentiality of all Confidential Information of the
other Party in its possession or control, which will in no event be less than
the measures it uses to maintain the confidentiality of its own information of
similar type and importance.

8.3.    Permitted Disclosure.

Notwithstanding the foregoing, each Party may disclose Confidential Information
(i) to the extent required by a court of competent jurisdiction or other
Governmental Authority or otherwise as required by Law, including without
limitation disclosure obligations imposed under the federal securities laws,
provided that such Party has given the other Party prior notice of such

 

7



--------------------------------------------------------------------------------

requirement when legally permissible to permit the other Party to take such
legal action to prevent the disclosure as it deems reasonable, appropriate or
necessary, or (ii) on a “need-to-know” basis under an obligation of
confidentiality to its consultants, legal counsel, Affiliates, accountants,
banks and other financing sources and their advisors.

8.4.    Ownership of Confidential Information.

All Confidential Information supplied or developed by either Party shall be and
remain the sole and exclusive property of the Party who supplied or developed
it.

ARTICLE IX

TERM AND TERMINATION

9.1.    Term.

This Agreement shall remain in effect until such time as it has been terminated
as to all Transition Services in accordance with Section 9.2 hereof.

9.2.    Termination.

Either Party may terminate this Agreement without cause with respect to one or
more Services under this Agreement by providing three months’ written notice to
the other Party or as otherwise agreed between the Parties hereto; provided that
the Services set forth in Exhibit 5 hereto shall not terminate before
December 31, 2007.

9.3.    Termination Assistance Services.

ALCS agrees that, upon termination of this Agreement or any of the Services set
forth in the Exhibits, ALCS will cooperate in good faith with Kraft to provide
Kraft (or its designee) with reasonable assistance to make an orderly transition
from ALCS to another supplier of the Services. Transition assistance services
shall include the following:

 (a)        developing a transition plan with assistance from Kraft or its
designee;

 (b)        providing training to Kraft personnel or its designee’s personnel to
perform Services; and

 (c)        organizing and delivering to Kraft records and documents necessary
to allow continuation of the Services, including delivering such materials in
electronic forms and versions as requested by Kraft.

 

8



--------------------------------------------------------------------------------

ARTICLE X

LIMITATION OF LIABILITY; INDEMNIFICATION

10.1.    Limitation of Liability.

Except as may be provided in Section 10.2 below and Article V above, ALCS and
its Affiliates (each, an “ALCS Party”) shall not be liable to any member of the
Kraft Group and its respective Affiliates (each, a “Kraft Party”) and each Kraft
Party shall not be liable to any ALCS Party, in each case, for any Losses of a
Kraft Party or an ALCS Party arising in connection with this Agreement and the
Services provided hereunder.

10.2.    Indemnification.

 (a)        ALCS shall indemnify, defend and hold harmless each of the Kraft
Parties from and against all Losses, of any kind or nature, (i) incurred by a
Kraft Party or (ii) of third parties unrelated to any Kraft Party, in each case
caused by or arising in connection with the gross negligence or willful
misconduct of any employee of ALCS in connection with the performance of the
Services, except to the extent that the Losses were caused directly or
indirectly by acts or omissions of any Kraft Party. Notwithstanding the
foregoing, ALCS shall not be liable for any special, indirect, incidental, or
consequential damages relating to such claims. Any Liability incurred by ALCS
pursuant to this Agreement on or after the Distribution Date shall be deemed to
be an Altria Group Liability for purposes of Article III of the Distribution
Agreement.

 (b)        Kraft shall indemnify, defend and hold harmless each of the ALCS
Parties from and against all Losses of any kind or nature, (i) incurred by an
ALCS Party or (ii) of third parties unrelated to any ALCS Party, in each case
caused by or arising in connection with the gross negligence or willful
misconduct of any employee of Kraft in connection with Kraft’s performance under
this Agreement, except to the extent that Losses were caused directly or
indirectly by acts or omissions of any ALCS Party. Notwithstanding the
foregoing, Kraft shall not be liable for any special, indirect, incidental, or
consequential damages relating to such claims. Any Liability incurred by Kraft
pursuant to this Agreement on or after the Distribution Date shall be deemed to
be a Kraft Group Liability for purposes of Article III of the Distribution
Agreement.

ARTICLE XI

DISPUTE RESOLUTION

The Parties, or if the Parties are unable to resolve any service or performance
issues or if there is a material breach of this Agreement that has not been
corrected within thirty (30) days of receipt of notice of such breach, the
Controller and CFO of Kraft, on behalf of Kraft, and the Treasurer and
Controller of Altria, on behalf of ALCS, will meet promptly to review and
resolve those issues in good faith.

 

9



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

12.1.    Original Services Agreement.

This Agreement terminates and supersedes the Original Services Agreement, which
shall have no further force and effect following the effectiveness of this
Agreement.

12.2.    Incorporation of Distribution Agreement Provisions.

The following provisions of the Distribution Agreement are hereby incorporated
herein by reference, and unless otherwise expressly specified herein, such
provisions shall apply as if fully set forth herein (references in this
Section 12.2 to an “Article” or “Section” shall mean Articles and Sections of
the Distribution Agreement, and except as expressly set forth below, references
in the material incorporated herein by reference shall be references to the
Distribution Agreement): Article III (relating to Mutual Releases and
Indemnification); Article IV (relating to certain Additional Covenants); Article
V (relating to Access to Information); and Article IX (relating to
Miscellaneous).

12.3.    Governing Law.

To the extent not preempted by applicable federal law, this Agreement shall be
governed by, construed and interpreted in accordance with the laws of the
Commonwealth of Virginia (other than the laws regarding the choice of laws and
conflict of laws as to all matters), including matters of validity,
construction, effect, performance and remedies provided, however, that the
Arbitration Act shall govern the matters described in Article X.

12.4.    References.

Except as provided in Section 12.2 hereof all references to Sections, Articles
or Exhibits contained herein mean Sections, Articles or Exhibits of or to this
Agreement, as the case may be, unless otherwise stated.

12.5.    Notices.

All communications, notices and disclosures required or permitted by this
Agreement shall be in writing and shall be deemed to have been given one day
after being delivered personally or by messenger or being received via telecopy,
telex or other electronic transmission, or two days after being sent by
overnight delivery service, in all cases addressed to the person for whom it is
intended at the addresses as follows:

If to ALCS:

Controller, Altria Group, Inc.

120 Park Avenue

New York, NY 10017

 

10



--------------------------------------------------------------------------------

If to Kraft:

Controller, Kraft Foods Inc.

Three Lakes Drive

Northfield, IL 60093

or to such other address as a Party shall have designated by notice in writing
to the other Party in the manner provided by this Section 12.5.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have signed this Agreement on the date first set
forth above.

 

ALTRIA CORPORATE SERVICES, INC. By:   /S/ MICHAEL A. WRIGHT                  
Name: Michael A. Wright   Title: President

 

 

 

KRAFT FOODS INC.

By:   /S/ IRENE B. ROSENFELD                     Name: Irene B. Rosenfeld  
Title: Chief Executive Officer

 

12



--------------------------------------------------------------------------------

EXHIBIT 1

CORPORATE AFFAIRS SERVICES

 

 

I

SPECIFIC TRANSITION SERVICES

 

  A.

GOVERNMENT AFFAIRS

 

  •

Lease of office space for Government Affairs in the Washington DC location for
no more than twelve months from March 30, 2007.

 

II

SERVICE FEES

 

  •

The Fee payable for corporate affairs transition services shall include the
monthly rent of $69,610.00, based upon the ratio of the number of Kraft
employees utilizing the leased space divided by total occupants of the leased
space times the monthly rent and expenses.

 

1.1



--------------------------------------------------------------------------------

EXHIBIT 2

TREASURY SERVICES

 

 

I

SPECIFIC TRANSITION SERVICES

 

  A.

RISK MANAGEMENT

 

  •

Consultation, as requested by Kraft, on insurance renewals through November 1,
2007.

 

  •

Maintenance of and access to insurance claims data in connection with the
agreement between CS STARS LLC and ALCS, originally executed October 1, 2001.
The estimated completion date for such services is no later than October 1,
2007.

 

  B.

BENEFIT INVESTMENTS

 

  •

Consultation, as requested by Kraft, on administration of benefit trusts for a
period of up to six months after spin-off date.

 

II

SERVICE FEES

The Fee payable for the treasury transition services for 2007 is based on the
following:

Risk Management & Benefits Investments. The Fee will include: (i) the relevant
Employee Costs associated with consultation time when requested; (ii) a
management fee equal to 5% of the aggregate amount calculated pursuant to (i);
and (iii) third-party expenses, including travel and entertainment and
consulting fees incurred on behalf of Kraft by ALCS.

 

2.1



--------------------------------------------------------------------------------

EXHIBIT 3

FINANCIAL CONSOLIDATIONS & REPORTING

 

 

I

SPECIFIC TRANSITION SERVICES

 

  A.

FINANCIAL CONSOLIDATIONS AND REPORTING

 

  •

Review, as requested by Kraft prior to filing, any Kraft SEC filings in progress
at the Distribution Date.

 

II

SERVICE FEES

The Fee payable for the financial consolidations and reporting transition
services for 2007 shall include: (i) the relevant Employee Costs associated with
consultation time when requested; (ii) a management fee equal to 5% of the
aggregate amount calculated pursuant to (i); and (iii) third-party expenses,
including travel and entertainment, consulting fees and printing costs incurred
on behalf of Kraft by ALCS.

 

3.1



--------------------------------------------------------------------------------

EXHIBIT 4

INTERNAL AUDIT SERVICES

 

 

I

SPECIFIC TRANSITION SERVICES

 

  •

Lease of office space in the United Kingdom (5 Thameside Centre, Kew Bridge
Road, London, TW8 0HF) until the completion of Kraft’s move to Zurich,
Switzerland, estimated by June 30, 2007.

 

II

SERVICE FEES

The Fee payable for the internal audit transition services for 2007 shall
include: (i) the pro rata amount of annual rent of $504,700 (GBP 272,800), based
upon the number of months Kraft employees occupy the London office space;
(ii) the pro rata amount of building services costs of $263,700 (GBP 142,500),
based upon the number of months Kraft employees occupy the London office space;
and (iii) lease breakage fee, if any.

 

4.1



--------------------------------------------------------------------------------

EXHIBIT 5

INFORMATION TECHNOLOGY SERVICES

 

 

I

SPECIFIC TRANSITION SERVICES

 

  A.

Global applications required by Kraft for business continuity (i.e. Global
Treasury and Global Network Services) will continue normal operations and
provide current services until the completion of Kraft’s migration to EDS. The
estimated completion date for all services is no later than December 31, 2007.

 

  B.

Separation of global applications, as identified in the current Business
Restructure of Systems and Services (“Project BRASS”) that have been agreed by
ALCS and Kraft, will incur costs until the full completion of Project BRASS,
which will be refined by ALCS and Kraft to ensure that the appropriate
priorities are established to achieve a completion date by December 31, 2007.

 

  C.

ALCS Contracts Consulting services related to negotiation of separate enterprise
contracts between Kraft and major information technology vendors, including but
not limited to AT&T, IBM, Oracle, Microsoft and SAP, including the following
actions:

 

  –

Continue to communicate to suppliers Altria’s intent to separate global
contracts and subsequently receive written consents from the suppliers.

 

  –

Track progress and inform Kraft management of any potential service issues, cost
impact or major contractual challenges.

 

  –

Ensure written closure, including contractual sign-off with suppliers.

In the event that Altria and Kraft do not complete all required negotiations by
December 31, 2007 and Kraft is still operating certain software under an ALCS
licensee, any third party fee incurred by Altria for this continuation of
service will be passed on to Kraft for appropriate settlement.

 

5.1



--------------------------------------------------------------------------------

II

SERVICE FEES

The Fee payable for the information technology transition services for 2007
shall be based on the following:

Global Applications & Network Services. The Fee will include: (i) the relevant
Employee Costs; (ii) a management fee equal to 5% of the aggregate amount
calculated pursuant to (i); and (iii) third-party expenses, including travel and
entertainment and printing costs, incurred on behalf of Kraft by ALCS. Direct
pass through on any direct charge, i.e.; circuit charges, routers or monitoring
that is currently provided by ALCS or its contracted third party. This would
also include any maintenance and licensee fee required to maintain Kraft
operations until appropriate separation can be achieved.

Information Technology Contracts Consulting. The Fee shall include: (i) Kraft’s
charges under each information technology contract (primarily AT&T, IBM, Oracle,
Microsoft and SAP contracts), (collectively, the “IT Contracts”), allocated by
usage under the IT Contracts as provided by the service provider; (ii) the
relevant Employee Costs; (iii) a management fee of 5% of the aggregate amount
calculated pursuant to (ii); and (iv) third-party expenses, including travel and
entertainment and printing costs, incurred on behalf of Kraft by ALCS.

 

5.2



--------------------------------------------------------------------------------

EXHIBIT 6

MISCELLANEOUS SERVICES

 

I.

SPECIFIC TRANSITION SERVICES

 

  •

COMPLIANCE

 

  –

Continued operations under outstanding ALCS agreements with helpline service
vendors until no later than May 15, 2007.

 

  –

ALCS Contracts Consulting services, if requested by Kraft, related to
negotiation of separate contracts between Kraft and helpline service vendors.

 

II.

SERVICE FEES

 

  •  

The Fee payable for compliance transition services for 2007 shall include:
(i) Kraft’s charge under each helpline services contract (if paid by ALCS);
(ii) the relevant Employee Costs, if any; (iii) a management fee of 5% of the
aggregate amount calculated pursuant to (ii); and (iv) any third-party expenses,
incurred on behalf of Kraft by ALCS.

 

6.1